Exhibit 10.1



2014-2016




CEDAR FAIR, L.P. 2008 OMNIBUS INCENTIVE PLAN
PERFORMANCE AWARD AGREEMENT
This Performance Award Agreement ("Agreement") is made pursuant to the terms and
conditions of the Cedar Fair, L.P. 2008 Omnibus Incentive Plan (the "Plan"),
including (without limitation) Article IX, the provisions of which are
incorporated into this Agreement by reference. Capitalized terms used herein
shall have the meanings used in the Plan, unless indicated otherwise.
PARTICIPANT: MATTHEW A. OUIMET
PERFORMANCE PERIOD: January 1, 2014 - December 31, 2016
DATE OF GRANT OF PERFORMANCE AWARD: March 31, 2014
TARGET NUMBER OF POTENTIAL PERFORMANCE UNITS:     124,234
PERFORMANCE OBJECTIVES: As specified on Exhibit A
EMPLOYMENT REQUIREMENT: Continuous employment with the Company or an Affiliate
through the Payment Dates, as specified in Section 2 below.
1.    Performance Award in General. Participant shall be eligible to receive up
to 100% of the target number of potential Performance Units specified above for
the Performance Period, as determined and adjusted pursuant to Exhibit A, plus
Distribution Equivalents on the potential Performance Units if the Company makes
distributions from and after the Date of Grant until the Payment Dates specified
below; provided that (a) the number of Performance Units and any Distribution
Equivalents to be paid will depend on the level of attainment of the performance
objectives set forth on Exhibit A as determined by the Committee following the
end of the Performance Period, (b) Participant must remain in the continuous
employment with the Company or an Affiliate through the Payment Dates as defined
in and subject to Section 2 of this Agreement, and (c) Sections 6.1(f) and
4.2(b) of Participant's employment contract shall not be applicable to this
Award and the terms of this Agreement shall supersede the provisions of Section
13.1 of the Omnibus Plan. Distribution Equivalents shall be forfeited to the
extent that Performance Units on which they accumulate do not become payable
based on the performance objectives, and Distribution Equivalents that become
payable shall be paid only in cash in accordance with Section 2.
2.    Payment Date and Calculations.
a)    If the performance objectives set forth on Exhibit A are achieved during
the Performance Period, any Performance Units that become payable under Section
1 plus accumulated Distribution Equivalents on such number of Performance Units
that become payable in accordance with Section 1, shall be paid as follows (i)
fifty percent (50%) of any such Performance Units shall be paid in a lump sum in
Units, together with a lump sum cash payment of all Distribution Equivalents
accrued with respect to fifty percent (50%) of such Performance Units through
the First Payment Date (as defined below), with such lump sum payments being
made on December 29, 2017, "First Payment Date"); and (ii) the fifty percent
(50%) balance of any such Performance Units shall be paid in a lump sum in
Units, together with a lump sum cash payment of all Distribution Equivalents
accrued with respect to such fifty percent (50%) balance of such





--------------------------------------------------------------------------------

2014-2016

Performance Units through the Second Payment Date (as defined below), with such
lump sum payments being made on December 31, 2018 ("Second Payment Date");
provided that any payment to a Specified Employee upon a Separation from Service
shall only be paid in accordance with Section 9.6 of the Plan (the actual dates
of payment are collectively referred to herein as the "Payment Dates"); and
provided, further, that the Participant must be continuously employed by the
Company or an Affiliate throughout the Performance Period and from the last day
of the Performance Period through both Payment Dates or will forfeit the unpaid
portion of his entire Performance Award, including any unpaid Distribution
Equivalents, as of his Separation from Service, except as described in the
following paragraphs.
b)    If a Change in Control occurs, or the Participant dies or incurs a
Separation from Service due to Disability prior to either or both of the Payment
Dates specified in the preceding paragraph:
i.    For purposes of calculating the achievement of the performance objectives
and any Performance Units payable, the Performance Period shall end with the
last full year of the Performance Period completed immediately preceding the
date of the Change in Control, death or Separation from Service due to
Disability;
ii.    Any required payment will be prorated by multiplying the number of
Performance Units that would be payable in accordance with Schedule A by a
fraction, the numerator of which equals the number of full months from January
1, 2014 until the date of the Change in Control, death or Separation from
Service due to Disability and the denominator of which equals forty-eight (48)
for the fifty percent (50%) payment that is scheduled to be paid on the First
Payment Date, and sixty (60) for the fifty percent (50%) payment that is
scheduled to paid on the Second Payment Date.
iii.    If the performance objectives set forth on Exhibit A are achieved, the
Performance Award will be immediately settled and distributed in a lump sum
within thirty (30) days following the date of the Change in Control, death or
Separation from Service due to Disability. If the thirty- (30-) day period
begins in one calendar year and ends in another, Participant (or Participant's
estate, as applicable) shall not have a right to designate the taxable year of
payment.
c)
Except as permitted by Section 409A, no payment shall be accelerated.

********
(The balance of this page was intentionally left blank)

2

--------------------------------------------------------------------------------

2014-2016

IN WITNESS WHEREOF, Magnum Management Corporation, a subsidiary of Cedar Fair,
L.P., has caused this Agreement to be executed by its duly authorized officer
and the Participant has executed this Agreement as of the day and year below
written.
 
MAGNUM MANAGEMENT CORPORATION


By:
 
Title:
 
Date:
 





 
PARTICIPANT


Signature:
 
Printed Name:
 
Date:
 




3